DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1, 8, and 14 have been amended, claim(s) 7, 13 and 20 have been cancelled and new claims 21-23 have been added, therefore claim(s) 1-6, 8-12, 14-19, 21-23 is/are pending in the application and have been presented for examination.

Summary
Office Action Summary:
Amendments to claim 1 overcome previous rejection(s) under 35 USC 103, therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.
Amendments to claim(s) 8 and 14 do not overcome previous rejection(s) under 35 USC 103, therefore the Examiner has maintained the rejection(s).
The Applicant’s arguments have been fully considered however they are either not persuasive and/or are moot and do not apply to the current rejection, see Response to Arguments below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moudy et al (US 9,336,268 B1), hereinafter “Moudy”, in view of Appel et al (US 2015/0262264 A1), hereinafter “Appel”, further in view of Miller et al (US 2019/0392493 A1), hereinafter “Miller”.

	Claim 1: Moudy discloses, A method for providing contextualized customer reviews (Col 1:15-22, Col 20:9-18), the method comprising: 
	receiving review data from a review made by a customer (Col 20:63-67, Col 27:51-61);
	 analyzing, using a natural language device, the review to determine a level of positivity for the review (Col 21:20-35, Col 21:39-49, Col 24:5-10, Col 24:30-45, for more information see also Col 27:16-23, keyword analyzer, Col 31:35-44, Col 37:42-45, Col 37:48-51, natural language processing (NLP) engine); 
	determining that the customer is included in an opt-in user database, the opt-in user database comprising a plurality of users registered to participate in a contextualized review system (Col 8:59-67); 
	receiving, from a biometric measurement device, biometric data for the customer (Col 4:25-27, Col 31:32-40); 
	retrieving, from a biometric database, historical biometric data for the customer (Col 31:35-40, user’s baseline sentiment level, Col 34:60-65, Col 48:64-67, Col 49:1-7, calculating positive and negative trends in user sentiment over a time window); 
	comparing the biometric data with the historical biometric data measured over time (Col 31:35-40, Col 49:1-7, calculating positive and negative trends in user sentiment over a time window),
	calculating a correlation between the level of positivity and the historical biometric data measured over time (Col 46: 44-50, Col 46:64-65, see also, Col 48:5-11, Col 49:1-7); 
	determining that the biometric data is deviating by an absolute value that exceeds a predetermined value from the historical biometric data; and transmitting an alert to the customer that the biometric data is outside the predetermined value (Col 25:10-22, Col 25: 29-35),
	updating the correlation between the level of positivity and the historical biometric data measured over time (Moudy at Col 31:35-40, user’s baseline sentiment level, Col 34:60-65, Col 48:64-67, Col 49:1-7).
	Where Moudy discloses comparing the user’s biometric data with historical biometric to identify positive and negative trends over period of time (Moudy at Col 49:1-7), it appears that Moudy may not explicitly disclose, by calculating a modifier based on a deviation of the biometric data from the historical biometric data; updating the review data to include an indication that the biometric data from the customer is outside the predetermined value; to include the modifier; amending the review data to include the modifier; Appel, however teaches calculating a modifier based characteristics such as overly positive or negative (Appel at 0037, 0039, 0041-0043), updating the review data to include an indication that the user is outside the predetermined threshold (Appel at 0041-0043), and amending the review data to include the modifier (Appel at 0032, 0039, 0042, see also Fig. 4). The Examiner finds and understands calculating a modifier based on characteristics such as overly positive or negative and adding the modifier to the review data to be applying a known technique to a known device, product or method ready for improvement to yield predictable results.
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique of calculating a modifier based on the characteristics of a user, including an indication for when the user is outside a predetermined threshold and adding the modifier to the review with the system and method for determining feedback context and sentiment based on the user’s biometric data as disclosed by Moudy to calculate a modifier based on the changes in biometric data of the user, including an indication that the biometric data is outside a threshold and add the modifier to the review data in order indicate the changes in the user’s biometric data and sentiment. The Examiner’s reason for combining in this manner is that applying a known technique to a known device, method or product ready for improvement to yield predictable results is obvious. 
	It appears that Moudy in view of Appel may not explicitly disclose, and a confirmation of the review made by the customer, Miller, however, teaches confirming a review submission by a user (Miller at 0052, see also, Fig. 3O-3P). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate confirming the review by the user as taught by Miller with the system and method for determining feedback context and sentiment based on the user’s biometric data and including a modifier to the review data when the user’s biometric data is outside a predetermined threshold as disclosed by Moudy in view of Appel in order to confirm the submission of the review when it is determined that the user’s biometric data is outside a predetermined value.

	Claim 2: Moudy in view of Appel and Miller discloses, The method of Claim 1, further comprising: adding the review data and the indication to a review database in the contextualized review system, the review database comprising a plurality of reviews from the plurality of users registered to participate in the contextualized review system (Moudy at Col 18:8-14, Col 34:35-39); it appears that Moudy may not explicitly disclose, and 1239631862 of 12ranking the plurality of reviews in the review databased based on the indication and review data for each review from the plurality of users, wherein the ranking is directly proportional to the absolute value of each review, Appel, however teaches ranking the plurality of reviews in the review databased based on the indication and review data for each review from the plurality of users, wherein the ranking is directly proportional to the absolute value of each review (Appel at 0038-0039, 0041-0042, see also Fig. 4). The Examiner finds ranking and filtering reviews based on weighted characteristics (i.e. overly positive/negative) to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of ranking and filtering reviews based on weighted characteristics as taught by Appel with the system and method for determining feedback context and sentiment based on the user’s biometric data as disclosed by Moudy to rank the plurality of reviews in the review databased based on the indication and review data for each review from the plurality of users, wherein the ranking is directly proportional to the absolute value of each review. The Examiner’s reason for combining in this manner is that applying a known technique to a known device, method or product ready for improvement to yield predictable results is obvious.

	Claim 3: Moudy in view of Appel and Miller discloses, The method of Claim 2, it appears that Moudy may not explicitly disclose, further comprising: displaying, on a graphical user interface (GUI), the ranked plurality of reviews; and updating the GUI to emphasize reviews having an absolute value greater than a predetermined threshold, Appel, however discloses ranking and filtering reviews based on weight characteristics such as overly positive/negative (see Appel at 0035-0038, Fig. 4), as combined and under the same rationale as above.

	Claim 6: Moudy in view of Appel and Miller discloses, The method of Claim 1, wherein the historical biometric data comprises a time-series average biometric baseline for the customer (Moudy at Col 48:5-15).

	Claim 21: Moudy in view of Appel and Miller discloses, The method of Claim 1, wherein the level of positivity is based on a number of positive keywords used in the review and a strength of the positive keywords used in the review (see Moudy at Col 21:30-35, Col 21:39-43, repetition of keywords, see also, Col 27:18-20, Col 29:8-12).  

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moudy in view of Appel and Miller further in view of Fredinburg et al (US 9,282,087 B2), hereinafter “Fredinburg”.

	Claim 4: Moudy in view of Appel and Miller discloses, The method of Claim 1, it appears that Moudy in view of Appel and Miller may not explicitly disclose, wherein the biometric data comprises one or more of: a heart rate, a blood pressure, a step rate, or a blood-oxygen content, Fredinburg, however teaches associating biometric data with user generated content, wherein the biometric data comprises one or more of: a heart rate, a blood pressure, a step rate, or a blood-oxygen content (Fredinburg at Col 7:40-50, Col 9:17-26, Col 9:29-32). The Examiner finds and understands that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate or combine associating biometric data such as blood pressure, anxiety level and temperature with user generated content as taught by Fredinburg with the system and method for determining feedback context and sentiment using biometric data as disclosed by Moudy in view of Appel and Miller to better assess the user’s biometric data in order to more accurately determine the user’s sentiment level associated with the review.

	Claim 5: Moudy in view of Appel and Miller discloses, The method of Claim 1, where Moudy discloses comparing current biometric data with historical/baseline biometric data (Moudy at Col 31:35-40, Col 49:1-7), it appears that Moudy may not discloses that the comparison is based on the user’s temperature, furthermore, where Appel teaches including a modifier to the review data based on the user’s characteristics (0041-0043), it appears that Appel may not teach that the characteristic is a “stress level”, therefore it appears that Moudy in view of Appel and Miller may not explicitly disclose, wherein receiving biometric data for the customer comprises receiving, from an infrared camera, body temperature data for the customer; and wherein determining the absolute value comprises: analyzing the body temperature data to determine a body temperature of the customer; comparing the body temperature of the customer to historic body temperatures for the customer as an indication of a stress level for the customer; and modifying the review data to include the stress level of the customer, Fredinburg, however teaches wherein receiving biometric data for the customer comprises receiving, from an infrared camera, body temperature data for the customer (Fredinburg at Col 7:40-50, Col 9: 12-15); and wherein determining the absolute value comprises: analyzing the body temperature data to determine a body temperature of the customer; comparing the body temperature of the customer to historic body temperatures for the customer as an indication of a stress level for the customer (Fredinburg at Col 9: 17-26, Col 9:29-32); and modifying the review data to include the stress level of the customer (Fredinburg at Col 9:27-32).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the temperature sensor and biometric analysis as taught by Fredinburg with the system and method for determining feedback context and sentiment based on the comparison of the  user’s current and baseline biometric data and including a modifier to the review data when the user’s biometric data is outside a predetermined threshold as disclosed by Moudy in view of Appel and Miller in order better determine the context and sentiment of the user’s feedback. 

Claim 8, 12, 14, 19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moudy in view of Appel.

	Claim 8: Moudy discloses, A method for providing contextualized customer reviews, the method comprising (Col 1:15-22, Col 20:9-18): 
	obtaining, from a biometric measurement device associated with each customer of a plurality of customers, biometric data for each customer (Col 4:25-27, Col 31:32-40); 
	1239631863 of 12receiving a plurality of reviews comprising review data and biometric data for each customer, the biometric data associated with a time during which each customer made a review (Col 20:63-67, Col 27:51-61, Col 36:19-21); 
				comparing the biometric data with historical biometric data measured over time for each customer (Col 31:35-40, user’s baseline sentiment level, Col 34:60-65, Col 48:64-67, Col 49:1-7, calculating positive and negative trends in user sentiment over a time window);  
	analyzing, using a natural language device, the plurality of reviews to determine a level of positivity for each review (Col 21:20-35, Col 21:39-49, Col 24:5-10, Col 24:30-45, for more information see also Col 27:16-23, keyword analyzer, Col 31:35-44, Col 37:42-45, Col 37:48-51, natural language processing (NLP) engine); 
	calculating a correlation between the level of positivity and the modifier value (Col 46: 44-50, Col 46:64-65, see also, Col 48:5-11, Col 49:1-7); 
	Although Moudy discloses comparing the user’s biometric data with historical biometric to identify positive and negative trends over period of time (Moudy at Col 49:1-7) and input field configured to receive input commands from the user (Moudy at Col 13:13-18, user interface); it appears that Moudy may not explicitly disclose, calculating a modifier based on a deviation of the biometric data from the historical biometric data for each customer; modifying the review data associated with each review to include the modifier; ranking the plurality of reviews made by each customer based on the modifier value and the level of positivity; displaying, on a graphical user interface (GUI), the ranked plurality of reviews receiving, from the GUI, a modification to the ranked plurality of reviews input by the user on the GUI;  modifying the GUI to emphasize reviews having a modifier greater than a first predetermined threshold; and modifying the GUI to filter out reviews having a modifier below the first predetermined threshold. 	
	Appel teaches, calculating a modifier based on a deviation of the biometric data from the historical biometric data for each customer (Appel at 0037, 0039, 0041-0043); modifying the review data associated with each review to include the modifier (Appel at 0032, 0039, 0042, see also Fig. 4); ranking the plurality of reviews made by each customer based on the modifier value and the level of positivity (Appel at 0038, 0041); displaying, on a graphical user interface (GUI), the ranked plurality of reviews receiving, from the GUI (Appel at 0020, Fig. 4), a modification to the ranked plurality of reviews input by the user on the GUI (Appel at 0037-0038, see also Fig. 3);  modifying the GUI to emphasize reviews having a modifier greater than a first predetermined threshold (Appel at 0008, 0043); and modifying the GUI to filter out reviews having a modifier below the first predetermined threshold (Appel at 0039).
	The Examiner finds and understands calculating a modifier based on characteristics such as overly positive or negative, adding the modifier to the review data and ranking and filtering the reviews based on the modifier value to be applying a known technique to a known device, product or method ready for improvement to yield predictable results. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique of calculating a modifier based on the characteristics of a user, adding the modifier to the review and  ranking and filtering the reviews based on the modifier value meeting a threshold value as taught by Appel with the system and method for determining feedback context and sentiment based on the user’s biometric data as disclosed by Moudy to calculate a modifier based on the changes in biometric data of the user, add the modifier to the review data and rank and filter the reviews based on the modifier value meeting a threshold value. The Examiner’s reason for combining in this manner is that applying a known technique to a known device, method or product ready for improvement to yield predictable results is obvious. 

	Claim 12. Moudy in view of Appel discloses, The method of Claim 8, wherein the historical biometric data comprises a time- series average biometric baseline for each customer (Moudy at Col 48:5-15).  

	Claim 14: Moudy discloses, A contextualized review system (Col 1:15-22, Col 20:9-18), comprising: 
	a graphical user interface (GUI) (Col 13:13-18); 
	a review database, comprising a plurality of reviews and a plurality of users registered to participate the contextualized review system (Col 8:59-67, Col 34:50-55); 
	a plurality of biometric measurement devices associated with each of the plurality of users (Col 34:50-55, Col 34:57-65); 
	a biometric storage database (Col 31:32-40, Col 34:57-65); 
	one or more processors (Col 12:58-62); 
	and a memory storing instructions that, when executed by the one or more processors, cause the contextualized review system to (Col 13:65-67, Col 14:1-4):
	 receive, from the review database, the plurality of reviews and the review data from the plurality of users (Col 32:40-41, Col 34:57-65); 
	obtain, from the plurality of biometric measurement devices, biometric data for each user (Col 30:26-34, Col 34:6-11, Col 34:17-20); 
	obtain, from the biometric storage database, historical biometric data for each user, the historical biometric data being measured over time by each biometric measurement device associated with each user (Col 30:27-34, Col 31:32-40, Col 34:57-65); 	
	compare the biometric data with the historical biometric data (Col 31:32-40, Col 34:57-65, see also, Col 48:64-67, Col 49:1-7)
	analyze, using a natural language device, the plurality of reviews to determine a level of positivity for each review (Col 21:20-35, Col 21:39-49, Col 24:5-10, Col 24:30-45, for more information see also Col 27:16-23, keyword analyzer, Col 31:35-44, Col 37:42-45, Col 37:48-51, natural language processing (NLP) engine); 
	calculate a correlation between the level of positivity and the modifier value (Col 46: 44-50, Col 46:64-65, see also, Col 48:5-11, Col 49:1-7); 
	Although Moudy discloses a review database (Moudy at Col 34:57-65), comparing the user’s biometric data with historical biometric to determine the difference between the current and historical biometric data to identify positive and negative trends over period of time (Moudy at Col 31:32-40, Col 49:1-7), a user interface for receiving input (Moudy at Col 13:13-18, user interface), however it appears that Moudy may not explicitly disclose, calculate a modifier based on a deviation of the biometric data from the historical biometric data, the modifier comprising an absolute difference between the biometric data and the historical biometric data; modify, in the review database, the review data associated with each review to include the modifier and the level of positivity for each user; rank the plurality of reviews made by each user based on the modifier value and the level of positivity, wherein the ranking is directly proportional to the modifier value and the correlation; display, on the GUI, the ranked plurality of reviews; and modify the GUI to filter out reviews having a modifier value less than a first predetermined threshold and (ii) reviews that have a level of positivity and a modifier outside of the correlation.  
	Appel teaches, calculating a modifier based on a deviation of the biometric data from the historical biometric data for each customer (Appel at 0037, 0039, 0041-0043); modify, in the review database, the review data associated with each review to include the modifier and the level of positivity for each user (Appel at 0032, 0039, 0042, see also Fig. 4), rank the plurality of reviews made by each user based on the modifier value and the level of positivity, wherein the ranking is directly proportional to the modifier value and the correlation (Appel at 0038, 0041), displaying, on a graphical user interface (GUI), the ranked plurality of reviews (Appel at 0020, Fig. 4), and modify the GUI to filter out reviews having a modifier value less than a first predetermined threshold and (ii) reviews that have a level of positivity and a modifier outside of the correlation (Appel at 0008, 0043, 0037-0038, see also Fig. 3, 0039).
	The Examiner finds and understands calculating a modifier based on characteristics such as overly positive or negative, adding the modifier to the review data and ranking and filtering the reviews based on the modifier value to be applying a known technique to a known device, product or method ready for improvement to yield predictable results. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique of calculating a modifier based on the characteristics of a user, adding the modifier to the review and  ranking and filtering the reviews based on the modifier value meeting a threshold value as taught by Appel with the system and method for determining feedback context and sentiment based on the user’s biometric data as disclosed by Moudy to calculate a modifier based on the changes in biometric data of the user, add the modifier to the review data and rank and filter the reviews based on the modifier value meeting a threshold value. The Examiner’s reason for combining in this manner is that applying a known technique to a known device, method or product ready for improvement to yield predictable results is obvious. 

	Claim 19: Moudy in view of Appel discloses, The contextualized review system of Claim 14, wherein the historical biometric data comprises a time-series average biometric baseline for each user (Moudy at Col 48:5-15).   

	Claim 22: Moudy in view of Appel discloses, The method of Claim 8, wherein each of the plurality of biometric measurement devices comprises a wearable biometric device associated with and worn by the plurality of users registered to participate the contextualized review system (Moudy at Col 4:24-26, wearable computing devices, Col 26:16-19, Col 34:17-20).  

	Claim 23: Moudy in view of Appel discloses, The contextualized review system of Claim 14, wherein the level of positivity is based on a number of positive keywords used in the review and a strength of the positive keywords used in the review (see Moudy at Col 21:30-35, Col 21:39-43, repetition of keywords, see also, Col 27:18-20, Col 29:8-12). 

Claim 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moudy in view of Appel, further in view of Vander Mey et al (US 7,519,562 B1), hereinafter “Vander Mey”, further in view of Miller et al.

	Claim 9: Moudy in view of Appel discloses, The method of Claim 8, however it appears that Moudy in view of Appel may not explicitly disclose, further comprising: determining that a first modifier associated with a first customer is greater than a second predetermined threshold; Vander Mey, however teaches determining a first modifier associated with a first customer is greater than a second predetermined threshold (Vander Mey at Col 31 :67- Col 32: 1-5); The Examiner finds determining if a value associated with a user exceeds a second predetermined threshold to be applying a known technique to a known device, method or product ready for improvement to yield predictable results. 
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of determining if a value associated with a user exceeds a second predetermined threshold as taught by Vander Mey with the system and method for determining feedback context and sentiment based on the user’s biometric data and including a modifier to the review data when the user’s biometric data is outside a predetermined threshold as disclosed by Moudy in view of Appel.
	Although Moudy discloses and transmitting an alert to the first customer (Moudy at Col 37:1-7), it appears that Moudy may not explicitly disclose, comprising a confirmation of a first review associated with the first customer, however, teaches confirming a review submission by a user (Miller at 0052, see also, Fig. 3O-3P). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate confirming the review by the user as taught by Miller with the system and method for determining feedback context and sentiment based on the user’s biometric data and including a modifier to the review data when the user’s biometric data is greater than a second predetermined threshold as disclosed by Moudy in view of Appel and Vander Mey and in order to confirm the submission of the review when it is determined that the user’s biometric data is outside a predetermined value.

	Claim 15: Moudy in view of Appel discloses, The contextualized review system of Claim 14, however it appears that Moudy in view of Appel may not explicitly disclose, wherein the instructions further cause the contextualized review system to: determine that a first modifier associated with a first user is greater than a second predetermined threshold; and transmit, via a network, an alert to the first user, the alert comprising a confirmation of a first review, Vander Mey, however teaches determining a first modifier associated with a first customer is greater than a second predetermined threshold (Vander Mey at Col 31 :67- Col 32: 1-5); The Examiner finds determining if a value associated with a user exceeds a second predetermined threshold to be applying a known technique to a known device, method or product ready for improvement to yield predictable results. 
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of determining if a value associated with a user exceeds a second predetermined threshold as taught by Vander Mey with the system and method for determining feedback context and sentiment based on the user’s biometric data and including a modifier to the review data when the user’s biometric data is outside a predetermined threshold as disclosed by Moudy in view of Appel.
	Although Moudy discloses and transmitting an alert to the first customer (Moudy at Col 37:1-7), it appears that Moudy may not explicitly disclose, comprising a confirmation of a first review associated with the first customer, however, teaches confirming a review submission by a user (Miller at 0052, see also, Fig. 3O-3P). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate confirming the review by the user as taught by Miller with the system and method for determining feedback context and sentiment based on the user’s biometric data and including a modifier to the review data when the user’s biometric data is greater than a second predetermined threshold as disclosed by Moudy in view of Appel and Vander Mey and in order to confirm the submission of the review when it is determined that the user’s biometric data is outside a predetermined value.

Claim 10-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moudy in view of Appel, further in view of Fredinburg.

	Claim 10: Moudy in view of Appel discloses, The method of Claim 8, however it appears that Moudy in view of Appel may not explicitly disclose, wherein the biometric data comprises one or more of: a heart rate, a blood pressure, a step rate, and a blood-oxygen content, Fredinburg, however teaches associating biometric data with user generated content, wherein the biometric data comprises one or more of: a heart rate, a blood pressure, a step rate, or a blood-oxygen content (Fredinburg at Col 7:40-50, Col 9:17-26, Col 9:29-32). The Examiner finds and understands that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate or combine associating biometric data such as blood pressure, anxiety level and temperature with user generated content as taught by Fredinburg with the system and method for determining feedback context and sentiment using biometric data as disclosed by Moudy in view of Appel to better assess the user’s biometric data in order to more accurately determine the user’s sentiment level associated with the review.
 
	Claim 11: Moudy in view of Appel discloses, The method of Claim 8, where Moudy discloses comparing current biometric data with historical/baseline biometric data (Moudy at Col 31:35-40, Col 49:1-7), it appears that Moudy may not discloses that the comparison is based on the user’s temperature, furthermore, where Appel teaches including a modifier to the review data based on the user’s characteristics (Appel at 0041-0043), it appears that Appel may not teach that the characteristic is a “stress level”, therefore it appears that Moudy in view of Appel may not explicitly disclose, wherein obtaining biometric data further comprises: 1239631864 of 12receiving, from an infrared camera, body temperature data for each customer; and wherein calculating the modifier comprises: analyzing the body temperature data to determine a body temperature of each customer; comparing the body temperature of each customer to historic body temperatures for each customer to determine a stress level; and modifying the review data associated with each review to include the stress level of each customer.  
	Fredinburg, however teaches wherein obtaining biometric data further comprises: receiving, from an infrared camera, body temperature data for each customer (Fredinburg at Col 7:40-50, Col 9: 12-15); and wherein calculating the modifier comprises: analyzing the body temperature data to determine a body temperature of each customer; comparing the body temperature of each customer to historic body temperatures for each customer to determine a stress level (Fredinburg at Col 9: 17-26, Col 9:29-32); and modifying the review data associated with each review to include the stress level of each customer (Fredinburg at Col 9:27-32).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the temperature sensor and biometric analysis as taught by Fredinburg with the system and method for determining feedback context and sentiment based on the comparison of the user’s current and baseline biometric data and including a modifier to the review data when the user’s biometric data is outside a predetermined threshold as disclosed by Moudy in view of Appel in order better determine the context and sentiment of the user’s feedback.

	Claim 16: Moudy in view of Appel discloses, The contextualized review system of Claim 14, appears that Moudy in view of Appel may not explicitly disclose, wherein the biometric data comprises one or more of: a heart rate, a blood pressure, a step rate, and a blood-oxygen content, Fredinburg, however teaches associating biometric data with user generated content, wherein the biometric data comprises one or more of: a heart rate, a blood pressure, a step rate, or a blood-oxygen content (Fredinburg at Col 7:40-50, Col 9:17-26, Col 9:29-32). The Examiner finds and understands that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate or combine associating biometric data such as blood pressure, anxiety level and temperature with user generated content as taught by Fredinburg with the system and method for determining feedback context and sentiment using biometric data as disclosed by Moudy in view of Appel to better assess the user’s biometric data in order to more accurately determine the user’s sentiment level associated with the review.  

	Claim 17: Moudy in view of Appel discloses, The contextualized review system of Claim 14, where Moudy discloses obtaining biometric data from user devices (camera) (Moudy at Col 31:35-40, Col 34:6-11), it appears that Moudy may not explicitly disclose, further comprising a plurality of infrared cameras associated with each of the plurality of users, each infrared camera configured to obtain body temperature data for each user, Fredinburg, however teaches wherein obtaining biometric data further comprises: receiving, from an infrared camera, body temperature data for each customer (Fredinburg at Col 7:40-50, Col 9: 12-15), as combined and under the same rationale as above.

	Claim 18: Moudy in view of Appel discloses, The contextualized review system of Claim 17, where Moudy discloses comparing current biometric data with historical/baseline biometric data (Moudy at Col 31:35-40, Col 49:1-7), it appears that Moudy may not discloses that the comparison is based on the user’s temperature, furthermore, where Appel teaches including a modifier to the review data based on the user’s characteristics (0041-0043), it appears that Appel may not teach that the characteristic is a “stress level”, therefore it appears that Moudy in view of Appel may not explicitly disclose, wherein the instructions further cause the contextualized review system to: analyze the body temperature data to determine a body temperature of each user; compare the body temperature of each customer to historic body temperatures from the biometric storage database for each customer to determine a stress level; and modify the review data associated with each user to include the stress level.  
	Fredinburg, however teaches wherein obtaining biometric data further comprises: receiving, from an infrared camera, body temperature data for each customer (Fredinburg at Col 7:40-50, Col 9: 12-15); and wherein calculating the modifier comprises: analyzing the body temperature data to determine a body temperature of each customer; comparing the body temperature of each customer to historic body temperatures for each customer to determine a stress level (Fredinburg at Col 9: 17-26, Col 9:29-32); and modifying the review data associated with each review to include the stress level of each customer (Fredinburg at Col 9:27-32).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the temperature sensor and biometric analysis as taught by Fredinburg with the system and method for determining feedback context and sentiment based on the comparison of the user’s current and baseline biometric data and including a modifier to the review data when the user’s biometric data is outside a predetermined threshold as disclosed by Moudy in view of Appel in order better determine the context and sentiment of the user’s feedback.
	

Response to Amendment
Amendments to claim 1 overcome previous rejection(s) under 35 USC 103, therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.
Amendments to claim(s) 8 and 14 do not overcome previous rejection(s) under 35 USC 103, therefore the Examiner has maintained the rejection(s).
The Applicant’s arguments have been fully considered however they are either not persuasive and/or are moot and do not apply to the current rejection, see Response to Arguments below.

Response to Arguments
The Applicant argues in regards to claim 1, 8 and 14 that Moudy is completely silent regarding the use of any sort of biometric data and calculating a correlation between the level of positivity and the historical biometric data measured over time, the Examiner disagrees for the following reasons: Moudy discloses obtaining feedback data from a user, such as facial expressions, audio, text input, etc., (Moudy at Col 34:50-55) from feedback devices, such as smart phones and/or wearables devices (Moudy at Col 34:50-55, Col 34:57-65), determining a correlation between the feedback and a level of sentiment (i.e. positive, negative, neutral) via analyzing keywords, including a repetition of words (i.e. a number of keywords) for text/audio input – see Moudy at Col 21:30-35, Col 21:39-43 –  and determining differences between the user’s baseline/typical biometric feedback data (i.e. facial/audio expressions) to determine changes in sentiment levels (i.e. level of positivity/negativity) over a period of time (see at least Col 48:5-11, Col 49:1-7), therefore the Examiner does not find the Applicant’s arguments persuasive. The Examiner notes that the term “biometric data” is broad and encompasses facial/voice recognition, as such, the Applicant’s arguments in regards to the “biometric data” of Moudy are not persuasive, however if the Applicant intends to claim a specific type of biometric data the Examiner would recommend amending claim 1, 8 and 14 to include the biometric data described at either claim(s) 4-5 or 10-11.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the current rejection. 
The Applicant relies on the same arguments for depending claims 2-6, 9-12, 14-19, and 21-23 therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-6, 9-12, 14-19, and 21-23.
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DeLuca et al (U.S. Patent No. 11,240,189), discloses a system and method for analyzing biometric data, dynamically assessing the sentiment of a user and attaching an indication of the sentiment to a review (see at least Col 9:13-17, Col 13:25-45, Col 16:12-16, and Col 18:45-50).

Smith et al (U.S. Patent Publication No. 2017/0235830), discloses a system and method for adjusting a user’s sentiment score associated with a review based on a comparison of the user’s current and baseline attitude (see at least 0017-0021).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPAR ILANA can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./Examiner, Art Unit 3622                                                                                                                                                                                                        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622